Citation Nr: 0503173	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for left knee pain with a history of partial anterior 
cruciate ligament disruption.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran had active service from April 1992 to December 
1996.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection and 
assigned a noncompensable (zero percent) evaluation for left 
knee pain. 

The Board remanded the case to the RO in March 2001 to obtain 
additional medical evidence.  That development has been 
accomplished, and the case is once again before the Board for 
review. 

The veteran initially requested that he be scheduled for a 
hearing before a Veterans Law Judge.  However, he failed to 
report to his hearing that was scheduled for November 1998.  
Therefore, the veteran's hearing request is considered 
withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee pain with a history of partial 
anterior cruciate ligament disruption is manifested by 
occasional pain and slight instability; however, there is no 
evidence of any arthritis of the left knee and only slight 
limitation of flexion of the left leg with normal extension.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for left 
knee pain with a history of partial anterior cruciate 
ligament disruption have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected left knee pain with a history of partial 
anterior cruciate ligament disruption (left knee disability).  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in February 1998, a statement of the case issued in 
September 1998, a letter by the RO dated in November 2002, 
and a supplemental statement of the case issued in May 2003.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  The Board notes that the RO's 
November 2002 letter notifying the veteran of the VCAA was 
not provided prior to the initial RO adjudication of the 
veteran's claim in February 1998, as required by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, however, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the November 2002 notice letter does 
not specifically contain the "fourth element," the Board 
finds the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Pursuant to the Board's remand, 
moreover, the veteran's left knee disability was thoroughly 
examined by VA in March 2003.  This examination appears 
adequate for rating purposes.  The veteran was scheduled to 
undergo an MRI of his left knee on April 22, 2003, but failed 
to appear with no explanation provided.  The Court has held 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Further, the Board notes that the record does 
not contain actual notice to the veteran regarding the 
scheduled MRI and the Board acknowledges that the veteran's 
representative has requested a remand to ensure that the 
veteran has been provided such notice.  However, the Board 
notes that in the May 2003 supplemental statement of the case 
issued to the veteran, the RO clearly noted that the veteran 
had failed to report for the April 2003 MRI and he was 
provided with the provisions of 38 C.F.R. § 3.655 regarding 
the consequences of a failure to report for VA examination.  
There is no subsequent indication from the veteran that he is 
willing to report for a rescheduled MRI.  Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

A.  Factual Background

The record shows that the veteran injured his left knee in 
April 1992 after stepping in a hole during basic training.  
In August 1994, he underwent arthroscopic surgery for a left 
partial anterior cruciate ligament tear with possible medial 
meniscal tear.  

In a February 1998 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for left knee pain with a past history of partial 
anterior cruciate ligament disruption, effective December 7, 
1996.  This appeal ensued after the veteran disagreed with 
that evaluation.  Therefore, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's left knee was initially examined by VA in 
November 1997.  At that time, the veteran reported that his 
left knee would occasionally give out, usually with exertion; 
however, he later denied episodes of dislocation or 
subluxation.  He also denied locking of the knee joint.  He 
reported significant pain with prolonged standing, walking, 
or squatting.  He said he wore a brace on his left knee 
before running, prolonged walking, and playing sports.  He 
said he did not wear his brace at work, which required him to 
be on his feet between 8 to 10 hours.  

A physical examination revealed that the veteran walked with 
a normal gait.  He was able to flex his left leg from zero to 
140 degrees.  The examiner found no objective evidence of any 
pain on motion, and no additional limitations due to flare-
ups.  The medial and lateral collateral ligaments were tight, 
with no varus or valgus movement in flexion.  Anterior and 
posterior cruciate ligaments were normal.  Anterior and 
posterior drawer signs were also negative.  The medial and 
lateral menisci also appeared normal, with no clicking 
present on McMurray's testing.  X-rays revealed a mild leg 
length discrepancy, but no findings concerning the left knee.  
The diagnosis was left knee pain, past history of partial 
anterior cruciate ligament disruption.  

In May 1998, the veteran was seen at a VA medical center for 
left knee pain.  The veteran stated that he had recently 
stopped playing basketball because of left knee pain, but 
that he still played baseball.  He reported that his leg 
would go out on him after running around the bases.  He said 
that his left knee would often "pop" four or five times in 
the morning before it felt right.  He reported that he was 
currently having problems with his left knee locking and 
giving way.  He reported some discomfort in the medial, 
lateral, and distal attachments of the patellar tendon, with 
occasional posterior pain.  However, he denied swelling and 
significant pain in the left knee.  There was a markedly 
positive drawer test on the left.  Lachman's testing was 
positive.  No significant discomfort was reported with stress 
of the medial or collateral ligament.  The clinician 
concluded that the veteran had a little meniscal tear and a 
partial ACL tear, which required that he be issued another 
brace.  X-rays performed in June 1998 revealed minor lateral 
subluxation of the patella, with no other evidence of any 
bone or joint pathology. 

The veteran was afforded a VA orthopedic examination in March 
2003 to determine the nature and severity of his left knee 
disability.  The veteran reported increased pain in his left 
knee at work which required frequent bending.  He indicated 
the pain was located in the inferior medial part of the left 
knee, and was aggravated by squatting and prolonged standing.  
He rated the pain at level 5 to 6 on a pain scale from 0 to 
10.  However, he said the pain would come and go.  The 
veteran reported no significant problems with activities of 
daily living, but reported left knee pain in the morning, 
with climbing stairs, and with shoveling snow.  He explained 
that he did not need a rail for support when climbing only 15 
to 20 steps.  The veteran reported constant popping and 
cracking of the left knee.  He said there had been a few 
occasions when his left knee collapsed, especially after 
waking up early in the morning.  However, he denied any 
"giving out experience" of the left knee while walking.  He 
also denied weakness and incoordination of the left knee. 

Objectively, the veteran walked with an antalgic gait during 
his first few steps, but appeared to walk normally 
thereafter.  Tandem gait, heel gait, and toe gait were 
normal.  Romberg and Trendelenburg testing were negative.  No 
varus or valgus of the left knee were observed while 
standing.  However, he would occasionally bend the left knee 
slightly about 10 to 15 degrees while standing.  Neither heat 
nor swelling of the knee joint were present.  Testing of the 
left patellofemoral joint revealed no effusion.  Tenderness 
was present at the lateral facet.  No subluxation of the 
patellar was present while squatting.  The left tibiofemoral 
joint had approximately 4 mm lateral instability.  Anterior 
drawer was 4 mm on the left versus 2-3 mm. on the right.  
Posterior drawer was negative.  Medial tenderness was present 
at the joint space between the left tibia and fibula.  
Lachman, McMurray, and Apley testing were all negative.  Knee 
strength extensor and flexors were all 5/5.  The popliteal 
had slight tenderness at the lateral side of the left knee, 
but no heat or swelling.  Range-of-motion testing of the left 
leg revealed zero degrees of extension to 120 of flexion.  

The examiner concluded that the examination did not show any 
patellofemoral joint pain syndrome and no subluxation.  
However, slight tenderness was present at the facet joint and 
medial tibiofemoral joint with some capsular thickening and 
tenderness in the popliteal.  After expressing concern that 
the veteran might have early signs of degenerative arthritis 
in the left knee due to his in-service injury, he ordered X-
rays of both knees and an MRI of the left knee.  

In an addendum report, the examiner noted that X-rays 
revealed very slight narrowing of the medial compartment 
bilaterally.  The examiner therefore determined that it was 
less likely that the veteran had medial compartment cartilage 
damage.  The examiner also indicated that the veteran failed 
to report for an MRI scheduled for April 22, 2003.  The 
examiner determined that there was no evidence of early 
degenerative arthritis, patellofemoral joint pain syndrome, 
meniscus injury, anterior cruciate ligament, or posterior 
cruciate ligament injuries.  The examiner added that, "Even 
though the veteran has pain and tenderness here and there, 
there is no clear evidence to suggest [a] diagnosis."

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's left knee disability is currently evaluated 
under DC 5257 for disability associated with recurrent 
subluxation or lateral instability.  Under this code 
provision, a slight impairment of the knee warrants a 10 
percent rating; moderate impairment of the knee warrants a 20 
percent rating; and severe impairment of the knee warrants a 
30 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  In every 
instance, such as this, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R.     § 
4.31.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent 
evaluation for the veteran's left knee disability.  In other 
words, evidence shows that the veteran's left knee disability 
is manifested by slight recurrent lateral subluxation or 
lateral instability.  The veteran has reported that his left 
knee occasionally gives out after exertion.  The Board notes 
that VA examinations performed in November 1997 and March 
2003 revealed no evidence of instability of the left knee 
joint.  Nevertheless, testing in May 1998 revealed a markedly 
positive drawer sign and a positive Lachman's test.  In light 
of the veteran's complaints and testing performed in May 
1998, the Board finds that the evidence supports a 10 percent 
evaluation for slight recurrent lateral instability of the 
left knee under DC 5257.

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's left knee disability.  
Since the initial grant of service, no medical evidence shows 
that the veteran's left knee disability is characterized by 
more than slight instability.  As noted, an examination of 
the veteran's left knee in May 1998 revealed a markedly 
positive drawer sign and a positive Lachman's test.  However, 
the veteran also indicated that he was still able to run 
while playing baseball.  Moreover, physical examinations 
performed in November 1997 and March 2003 revealed no 
evidence of moderate instability of the left knee.  Indeed, a 
VA examiner in March 2003 specifically determine that the 
left knee joint showed no evidence of any subluxation.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under DC 5257. 

The Board also finds that the range-of-motion criteria do not 
afford the veteran a higher rating for his left knee 
disability.  Standard motion of a knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Under DC 5260, limitation of flexion of a leg to 60 degrees 
warrants a zero percent evaluation, limitation of a leg to 45 
degrees warrants a 10 percent evaluation, and limitation of 
flexion of a leg to 30 degrees is rated 20 percent.  See 38 
C.F.R.           § 4.71a, DC 5260 (2004).  

Under DC 5261, limitation of extension of a leg to 5 degrees 
warrants a zero percent evaluation, limitation of extension 
of a leg to 10 degrees warrants a 10 percent evaluation, and 
limitation of extension of a leg to 15 degrees is rated 20 
percent.  See 38 C.F.R. § 4.71a, DC 5261 (2004).  

The evidence in this case shows that the veteran's knees are 
manifested by essentially full extension and only slightly 
decreased flexion.  Moreover, even if the functional 
limitations described by the veteran due to pain could be 
assessed in terms of degrees of limitation of motion, such 
impairment has not been objectively shown to equate to 
flexion limited to 45 degrees or less, or extension limited 
to 10 degrees or more, the criteria for an evaluation in 
excess of 10 percent under DC 5260 and DC 5261, respectively.

In addition to the above regulations, the Board must often 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The Board 
points out, however, that DC 5257 is not predicated on loss 
of range of motion.  As such, 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5257 (subluxation and lateral instability) and DC 
5003. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In this 
case, however, there is no X-ray evidence of arthritis 
involving the left knee.  The Board notes that a VA examiner 
in March 2003 found no evidence of early degenerative 
arthritis.  

In conclusion, the Board finds that the evidence supports a 
10 percent evaluation for the veteran's service-connected 
left knee pain with a history of partial anterior cruciate 
ligament disruption.  However, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
this disability.



C.  Consideration of an Extraschedular Evaluation

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the Board finds that the veteran's left knee 
disability has not resulted in inpatient treatment and has 
not caused marked interference with employment beyond that 
contemplated by the currently assigned 10 percent evaluation.  
The record indicates that the veteran works full time in a 
factory.  The Board acknowledges that the veteran's left knee 
disability may impair his ability to work on his feet all 
day; however, any such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board thus finds that the veteran's service-
connected left knee disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 10 percent evaluation is granted for left knee pain with a 
history of partial anterior cruciate ligament disruption, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


